Title: From George Washington to Colonel Theodorick Bland, 9 December 1778
From: Washington, George
To: Bland, Theodorick


  
    Dear Sir
    Elizabeth Town [N.J.] 9th Decemr 1778.
  
Your favr of the 6th reached me at this place last evening. I am exceedingly sorry that you have been disappointed in finding the necessary Escorts of Militia in Pennsylvania as carrying forward the Continental troops at this season of the year will be attended with insuperable difficulties. They have to build their Hutts after their return to Middle Brook. The German Regiment which is part of the Escort is to be stationed at Easton for a particular purpose and therefore cannot proceed with you. Rather than let the divisions halt; and thereby croud upon one another, I would have you take forward such number of Continental troops as are absolutely necessary untill you obtain a sufficient Militia Guard. To effect this, be pleased to dispatch an Express to the Board of War informing them that the Militia have not turned out agreeable to order, and desiring them to apply again to the Governor & Executive Council for a more peremptory order to the County Lieutenants. Mention the number requisite that there may be no further misunderstanding. I should imagine that after the troops of the Convention have passed Delaware the Foreigners will require a very small guard, I mention this, that if you should not be able to raise the full number of Militia, you may go on with the Foreigners weakly guarded rather than carry on the Continental Troops; which I must again beg you not to do but upon the most urgent necessity. I have no objection to Mr McCallisters proceeding with you. I am &ca.
